Citation Nr: 1712127	
Decision Date: 04/14/17    Archive Date: 04/19/17

DOCKET NO.  11-23 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for bilateral flat feet disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Saudiee Brown, Associate Counsel


INTRODUCTION

The Veteran had active military service from August 1968 until August 1970.

This matter comes before the Board of Veterans' Appeals (Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Roanoke, Virginia.  The Board previously remanded this matter in June 2014.  As discussed below, the Board finds that there has not been substantial compliance with the June 2014 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in March 2013.  A transcript of the hearing is of record.

The Board notes that in June 2014, the RO sent a duty to assist development letter to the Veteran, pursuant to the remand directives.  The Veteran did not respond to this letter.  In July 2014, the RO submitted a Supplemental Statement of the Case (SSOC) denying the Veteran's claim, stating that they were unable to fulfill the Board's remand directives because of the Veteran's failure to respond.  In August 2014, the Veteran submitted a statement confirming that there was no further evidence to gather.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

As noted above, the Board finds that the development requested in the June 2014 remand directive has not been fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders. Stegall, 11 Vet. App. at 271.  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Id.  Thus, in the present case, additional development must be conducted.

In the June 2014 remand, the Board asked that additional medical records of foot treatment be found and included in the claims file, including any available treatment records from the private physician who reportedly treated him for flat feet in 1971.  As noted above, the Veteran failed to respond to the RO's duty to assist development letter.  Consequently, the RO was unable to complete the Board's remand directives and denied the Veteran's claim.  In August 2014, the Veteran submitted a statement that the private physician from 1971 had passed away and that he was unable to locate these additional records.  The Veteran ultimately contended that there was no additional evidence to submit.  Therefore, the Board notes that the Veteran's August 2014 statement fulfills the first remand directive. 

In addition, following the record development, the Board asked for a VA examination with an opinion addressing whether the Veteran's bilateral flat feet disability was aggravated or made chronically worse during service in August 1970.  In providing this opinion, the examiner was asked to consider the Veteran's treatment by a private physician in 1971.  The Board also directed the examiner to consider the finding of mild pronation made in service treatment records from September 1968, as well as his now severe flat feet, which was noted at his April 2005 VA examination.

Thus, in accordance with the second remand directive, a new VA examination must be scheduled to address the evidence regarding the Veteran's bilateral flat feet disability.

As there has not been substantial compliance with the Board's remand directives, remand is necessary.  See Stegall, 11 Vet. App. 268 (1998); see D'Aries v. Peake, 22 Vet. App. 97, 104-05 (2008).

Accordingly, the case is REMANDED for the following actions:

1. Obtain any outstanding VA treatment records and associate those documents with the Veteran's claims file.

2. After completion of the foregoing, schedule the Veteran for an appropriate VA examination to determine whether the Veteran's current bilateral flat feet disability was aggravated or made worse during service.  The claims folder and any pertinent medical records should be made available for review by the examiner.  Specifically, the examiner should address the finding of mild pronation in the Veteran's service treatment records from September 1968 along with his severe flat feet evaluation at his April 2005 VA examination.  The examiner should perform any diagnostic tests deemed necessary.  Following a review of the record, and any necessary testing, the examiner should address the following question:

Is it at least as likely as not (i.e. probability of 50 percent or greater) that the currently diagnosed bilateral flat feet disability was aggravated or made worse during active duty service?

A complete rationale should be given for all opinions expressed.  If the examiner must resort to speculation to answer any question, he or she should so explain why a response would be speculative.

3. Then readjudicate the Veteran's claim.  If any benefit remains denied, issue an appropriate SSOC, and give the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, if otherwise in order, for further appellate review. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




